Citation Nr: 0309295	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as secondary to a service-connected shrapnel wound to the 
neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
hypothyroidism, claimed as secondary to a service-connected 
shrapnel wound to the neck.  He subsequently perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in June 
2000 and a Supplemental Statement of the Case (SSOC) in May 
2001.

In the May 1999 rating decision, the RO granted entitlement 
to service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation for that disability.  The RO 
also denied entitlement to increased evaluations for the 
residuals of shrapnel wounds to the right knee, neck, 
abdomen, left anterior tibia, and left upper leg, and denied 
entitlement to service connection for a low back disorder.  
The Board notes that the veteran did not express disagreement 
regarding any of these decisions.  Thus, these issues are not 
currently on appeal before the Board.


FINDING OF FACT

The credible and probative evidence of record is in relative 
equipoise as to whether the veteran's hypothyroidism 
developed as a result of his service-connected shrapnel 
wounds.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that entitlement to service connection for 
hypothyroidism is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records, as well as the 
medical opinions obtained by the Board through additional 
development, are sufficient to resolve the matter. 


II.  Facts and Legal Analysis

The record reflects that, in February 1967, the veteran 
sustained multiple injuries after being struck by grenade 
fragments while serving in Vietnam.  These injuries included 
a wound to the right side of his neck, which was found to be 
without vascular injury.  In a January 1983 rating decision, 
issued shortly following his separation from service, the RO 
granted entitlement to service connection for a shrapnel 
wound to the right side of the neck, Muscle Group XXII, and 
assigned a 10 percent evaluation.  The RO also awarded 
entitlement to service connection for the residuals of 
shrapnel wounds to the right knee, abdomen, left anterior 
tibia, and left upper leg.

The veteran is now seeking entitlement to service connection 
for hypothyroidism.  He essentially contends that this 
disability developed as a direct result of his service-
connected shrapnel wound to the right side of his neck.  In 
support of his claim, the veteran has submitted several 
letters from Dr. G.A., his private physician, in which the 
physician reported that the veteran does indeed suffer from 
hypothyroidism.  In a letter dated in July 1998, the 
physician also found that the shrapnel wound sustained by the 
veteran in his right neck could be the cause of his 
hypothyroidism.  In subsequent letters, the physician 
referred to the veteran's in-service injury as a "gunshot 
wound", and explained that the gunshot wound could have 
damaged the veteran's thyroid gland or interfered with the 
blood supply to the thyroid gland.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that a preponderance 
of the competent and probative evidence is not clearly in 
favor of a conclusion that the veteran's hypothyroidism 
developed secondary to his service-connected shrapnel wounds.  
However, the evidence does not clearly preponderate against 
the claim, either.  Therefore, we find that the case presents 
a reasonable doubt and, resolving reasonable doubt in favor 
of the veteran, we conclude that entitlement to service 
connection for hypothyroidism is warranted.

As noted above, the veteran has submitted several letters 
from his private physician, Dr. G.A., in which the physician 
concluded that the veteran's hypothyroidism developed 
secondary to his service-connected shrapnel wound to the 
right side of his neck.  However, for several reasons, the 
Board believes these letters to be of only limited probative 
value.  First, we note that the physician's letters are all 
relatively brief with very little discussion of the rationale 
underlying his conclusion as to the potential link between 
the veteran's hypothyroidism and his service-connected 
disability.  Also, the Board notes that there is no 
indication in any of these letters that the physician has 
reviewed the veteran's documented medical history, including 
those records pertaining to his initial in-service neck 
injury.  We believe the conclusion that Dr. G.A. has not 
reviewed these records to be consistent not only with the 
fact that he has failed to discuss them, but also with the 
fact that he has mischaracterized the nature of the veteran's 
initial shrapnel wound to the right side of the neck on 
several occasions by referring to it as a "gunshot wound" 
to the neck.  

In light of the deficiencies contained in Dr. G.A.'s opinion 
letters, the Board has had to look to other medical opinions 
in the claims folder in order to resolve this issue.  The 
record shows that, in July 2000, the veteran's claims folder 
was forwarded to a VA physician for an opinion as to the 
etiology of his claimed hypothyroidism.  In his report, the 
physician concluded that the veteran's shrapnel injury did 
not cause the thyroid disability that developed almost thirty 
years later.  The physician explained that trauma from 
shrapnel was not a known cause of hypothyroidism unless the 
thyroid was completely resected due to damage within the 
neck, which the physician could find no evidence of having 
occurred in this case.  In this regard, the physician noted 
that there was no evidence that the veteran's thyroid was 
explored, removed, or damaged during his hospitalization 
immediately following his injuries in Vietnam.  The physician 
concluded that it was far more likely that the veteran had 
autoimmune Hashimoto thyroiditis, which he said is the most 
common cause of hypothyroidism in the United States.

The Board recognizes that the July 2000 VA physician made 
note of the fact that he did not have access to the results 
any thyroid function tests conducted between 1967 and 1996, 
which apparently would have been useful in offering an 
opinion as to the etiology of his hypothyroidism.  However, 
we believe that this opinion appears to be consistent with 
the findings of another VA physician who examined the veteran 
in March 2003.  In the report of that examination, the 
physician also concluded that the veteran's hypothyroidism 
was secondary to Hashimoto's chronic thyroiditis, and not 
directly related to his in-service shrapnel wound to the 
neck.  

However, there is further medical discussion in the record.  
After this case was transferred to the Board for appellate 
review, we determined it was necessary to undertake 
additional evidentiary development on the matter, under 
authority provided at 38 C.F.R. § 19.9(a)(2) (2002).  A 
thyroid examination was requested, to include discussion of 
the previous medical evidence, with an opinion rendered as to 
whether there is a medical nexus between the veteran's wounds 
incurred in active military service and his current 
disability.

In the report of the ensuing March 2003 examination, the 
physician also concluded that it was possible that the 
chronic pain associated with the veteran's documented 
multiple shrapnel wounds could have been a trigger for the 
development of later auto-immune thyroid disease.  The 
physician acknowledged that this theory was conjectural, and 
that there was no way of ever knowing for sure that such an 
induction mechanism could be proven in an individual patient, 
but explained that stress was believed to be a factor related 
to the onset of auto-immune thyroid disease.

Thus, while both of these VA physicians appear to agree that 
the veteran's hypothyroidism did not develop as a direct 
result of the shrapnel injury to the right side of his neck, 
the physician who examined the veteran in March 2003 has 
suggested that the veteran's auto-immune thyroid disease 
could have developed as a result of pain experienced by the 
veteran as a result of his multiple shrapnel wounds.

The Board is cognizant that there was certainly some degree 
of speculation being undertaken by March 2003 VA physician 
when he offered his opinion that the veteran's hypothyroidism 
could have developed as a result of pain caused by his 
multiple shrapnel wounds.  The Board believes that this is 
significant because this physician's opinion appears to be 
the strongest evidence of record supporting the veteran's 
claim.  However, in his report, the physician essentially 
explained that there was no way to ever know for sure whether 
or not the veteran was susceptible to such a mechanism.  
Thus, it appears that further evidentiary development in the 
form of obtaining an additional medical opinion to clarify 
this matter would only needlessly delay adjudication of this 
claim without providing further insight.  As discussed in 
detail above, the physician concluded that stress was 
believed to be a factor in the development of auto-immune 
thyroid disease, and that it was therefore possible that the 
veteran's multiple shrapnel wounds could have been a trigger 
in the development of hypothyroidism.  For this reason, and 
in light of the extensive evidentiary development that has 
already occurred, as well as the length of time that this 
claim has already been pending, the Board finds that further 
development is neither necessary or appropriate.

In short, the Board finds that the competent and probative 
evidence is in relative equipoise as to whether this combat-
wounded, decorated Vietnam veteran's hypothyroidism developed 
as a result of his service-connected shrapnel wounds.  Having 
resolved reasonable doubt in favor of the veteran, we 
conclude that it did.  The benefit sought on appeal may 
accordingly be granted.


ORDER

Entitlement to service connection for hypothyroidism is 
granted.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

